                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                  HARRISON DIVISION

ERIN C. TETRICK                                                                   PLAINTIFF

       v.                             CIVIL NO. 3:18-cv-3071-MEF

NANCY A. BERRYHILL, Acting
Commissioner, Social Security Administration                                      DEFENDANT


                          MEMORANDUM OPINION AND ORDER

       Plaintiff, Erin Tetrick, brings this action pursuant to 42 U.S.C. § 405(g) seeking judicial

review of a decision of the Commissioner of Social Security (“Commissioner”). (ECF No. 1). On

November 16, 2018, Plaintiff filed a Motion to Dismiss conceding that substantial evidence

supports the Commissioner’s decision and requesting that her case be dismissed without prejudice.

(ECF No. 12). Accordingly, Plaintiff’s Motion to Dismiss is hereby granted, and the clerk is

directed to dismiss Plaintiff’s case without prejudice.

       DATED this 20th day of November, 2018.

                                              /s/Mark E. Ford
                                              HONORABLE MARK E. FORD
                                              UNITED STATES MAGISTRATE JUDGE
